DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,729,456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendments filed on 12/17/2021 have been entered. Claims 1, 2, and 6-9 remain pending in the application. The amendments to the claims overcome each of the claim objections and rejections under 35 USC 112(b) set forth in the previous office action mailed on 09/17/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman et al. (US 2014/0330248) in view of Richards et al. (US 2007/0191781).
Regarding claim 1, Thompson-Nauman discloses a system (250, FIGs 6 and 13-14) comprising: a tunneling tool (254, FIG 13, see also FIGs 2-12, paragraph [0072]) including an elongate and relatively rigid shaft (FIG 13 shows a shaft of the tool is elongate. Paragraph [0077] discloses the tool 254 is formed of a rigid material), a handle (256), the shaft having a constant stiffness along an entire length thereof (Paragraphs [0059], [0077] and constant thickness of shaft in FIGs 2-13), the shaft including a proximal end (274) secured to the handle (FIG 13, paragraph [0078]), a blunt distal tip (262, FIG 13 shows the tip is blunt), and a lumen (see 224 in FIGs 7-12, paragraph [0068]. Paragraph [0079] discloses system 250 can have a fluid lumen for delivery of a fluid through a port or an opening to tissue adjacent to the port or opening as discussed in conjunction with embodiments of FIGs 7-12) extending from a proximal opening thereof, at the proximal end of the shaft, to a distal opening thereof, at the distal tip of the shaft (FIGs 7-9 show the lumen extends from a proximal to distal end of the shaft), the handle including a port (222) in fluid communication with the lumen (Paragraph [0068]; Paragraph [0079] discloses system 250 may further include a fluid lumen for delivery of a fluid through a port or an opening to tissue adjacent to the port or opening as discussed in conjunction with embodiments of FIGs 7-12); an introducer (252, FIG 13, paragraph [0072-0073]) including a tubular member (FIG 13 shows the tubular shape of the elongate portion of 252) and a proximal terminal hub (258, paragraph [0083]), the tubular member including a proximal end attached to the hub and a tapered distal end (Paragraph [0073]), and the tubular member defining a lumen (260, paragraph [0083]), the lumen of the introducer extending from a proximal opening thereof, formed by the hub, to a distal opening thereof, at the tapered distal end of the tubular member (FIG 13, paragraphs [0073 and 0083-0084]), the lumen of the introducer being snuggly fitted around the shaft of the tunneling tool for sliding engagement therewith (FIG 13, paragraphs [0073 and 0083-0084]), and the lumen of the introducer being sized for sliding engagement of an implantable lead therein (The lumen is at least sized for slidable engagement with an implantable lead of some diameter. Examiner notes the lead is not a positively recited element of the 
Thompson-Nauman is silent regarding the handle of the tunneling tool comprising a pressure sensor assembly including a pressure transducer in fluid communication with the lumen and a display coupled to the transducer.
However, Richards teaches a device (10, FIGs 1-3, paragraph [0045]) that delivers fluids from a fluid reservoir (30) through a rigid tunneling tool (60). In order to assist the surgeon with monitoring the delivery of the fluid such that the treatment site does not become over-pressurized, the handle (40) of the tunneling tool comprises a pressure sensor assembly (20) including a pressure transducer in fluid communication with the lumen and a display (370/470) coupled to the transducer (Paragraphs [0010, 0044-0046, 0055, and 0068]).

Regarding claim 7, Thompson-Nauman/Richards disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the display (Richards: 470, FIGs 21A-21B; Paragraph [0068]) is located on the handle (Thompson-Nauman: 256, FIG 13) of the tunneling tool (254). Examiner notes that Richard’s display 470 is located on the handle 420 in a manner such that the user can easily see it where the user holds the device in his or her hand. A person having ordinary skill in the art, when incorporating Richard’s display into Thompson-Nauman’s tunneling tool, would likewise place the display on the handle 256 because it is the only place on the tunneling tool where the user would be able to easily see the display where the user holds the device in his or her hand.
Regarding claim 8, Thompson-Nauman/Richards disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the flow of the fluid from the reservoir (Thompson-Nauman: not shown, see FIG 6 and paragraphs [0062, 0070-0071]) through the first passageway (see passageway connected to port 222 in FIG 6) and through the lumen (224) of the tunneling tool (254) is configured to be driven by a pressure head (gravity) created by an elevation of the reservoir relative to the tunneling tool. Examiner notes that the term “configured to” is functional language. Because Thompson-Nauman as modified by Richards is configured to drive the fluid flow by elevating the reservoir and utilizing gravity, the limitation is met.
Regarding claim 9, Thompson-Nauman/Richards disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the change in a pressure of the  that the limitation “influenced by the insertion of the shaft of the tunneling tool” contains functional language. Because inserting Thompson-Nauman’s shaft of the tunneling tool into a sub-sternal space of a body of a patient would necessarily change the pressure of the flow of fluid, the limitation is met.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Richards, and further in view of Jones et al. (US 2005/0288759).
Regarding claim 2, Thompson-Nauman as modified by Richards discloses the claimed invention substantially as claimed, as set forth above for claim 1.
The device as modified is silent regarding the system further comprising a guide wire configured for sliding engagement within the lumen of the tunneling tool. 
However, Jones teaches a similar method and apparatus for implanting an implantable medical electrical lead (Abstract, FIGs 3A-3F, paragraphs [0079-0084]). In order to assist with directing the apparatus to a desired location within the body, Jones teaches advancing the tunneling tool over a guide wire (Abstract, paragraph [0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Thompson-Nauman/Richards, by providing a guidewire configured for sliding engagement within the lumen of the tunneling tool, as taught by Jones, in order to assist with directing the apparatus to a desired location within the body (Jones: Abstract, Paragraph [0007]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Nauman in view of Richards, and further in view of Klenk et al. (US 2016/0067446).
Regarding claim 6, Thompson-Nauman/Richards discloses the claimed invention substantially as claimed, as set forth above for claim 1. Thompson-Nauman further discloses the fluid in the fluid reservoir of the fluid supply assembly comprises an antibiotic agent (Paragraph [0063]).

However, Klenk further teaches a delivery system (100, FIG 1) for delivery of a lead (102) wherein a fluid port (One of 114a-c) delivers a fluid comprising a saline solution (Paragraph [0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the filing of filing to modify Thompson-Nauman/Richards, by mixing the antibiotic agent solution with saline, as taught by Klenk, since saline is a well-known in the art as a flushing fluid and medium for carrying an antibiotic agent.
Response to Arguments
Applicant’s arguments, see Remarks dated 12/17/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 in view of Thompson-Nauman/Richards have been fully considered but they are not persuasive. Applicant argues that a person having ordinary skill in the art would not have been motivated to modify the device of Thompson-Nauman to include the pressure monitor of Richards because Thompson-Nauman and Richards describe entirely different processes involving the delivery of different fluids to different sites within the patient. Specifically, Applicant notes that Thompson-Nauman does not articulate over-pressurization at the treatment site as a problem, and merely describes delivery of a therapeutic solution to a substernal space. In contrast, Applicant notes, Richards describes over-pressurization as a problem but only in the context of delivering a fibrin sealant to a spinal disc of a patient. Accordingly, Applicant concludes that the modification relies on improper hindsight reasoning. 
Examiner respectfully disagrees. Richards has not been relied upon for the particular application of the pressure monitor it teaches (i.e. monitoring over-pressurization of the spinal disc when delivering fibrin sealant). Rather, Richards is relied upon for its teaching that a pressure monitor is useful in the context of monitoring over-pressurization when delivering fluid into sensitive areas of the body. Further, claim 1 is not a method claim and therefore is limited by structurally defined limitations of the system. A person having ordinary skill in the art would reasonably look to Richards, which like Thompson-Nauman 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771